Citation Nr: 1505912	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than November 18, 2011, for the grant of service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1973 to June 1981, and with the United States Navy from July 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for fibromyalgia and assigned a 40 percent evaluation effective November 18, 2011, the date of receipt of the claim.  

The Veteran testified at a March 2013 hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  An original claim for entitlement to service connection for fibromyalgia was received on November 18, 2011.

2.  VA received no communication that constituted a formal or informal claim for service connection for fibromyalgia prior to November 18, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to November 18, 2011, for the award of service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection for fibromyalgia.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The Veteran was afforded a VA examination in March 2012.  The examiner reviewed the file and considered a factually accurate history, and made all required clinical findings.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

The Veteran is seeking an effective date prior to November 18, 2011 for the grant of service connection for fibromyalgia.  He states that his symptoms began around 2007 and has had continual problems since.  The Veteran contends that his effective date should be in line with the appearance his symptoms of fibromyalgia, rather than the date in which VA received his request for compensation. 

The record reflects that in July 2007, the Veteran filed a claim for service connection for a left Achilles tendon tear/injury, which was granted in a December 2007 rating decision.  The Veteran then filed a claim for service connection for PTSD in February 2009, which he claimed was associated with his deployment to Iraq, when a member of his unit was killed by a roadside bomb.  The Veteran also filed a claim which was received in June 2010, for service connection for back problems, knee weakness, and right foot pain, which he claimed was secondary to his service-connected Achilles tendon injury.  His claim was denied in an October 2010 rating decision, on the basis that there were no complaints in service and no evidence of a nexus to his service-connected Achilles tendon injury.  The Veteran did not appeal that decision.  In December 2010, a Decision Review Officer decision granted service connection for PTSD.    

In November 2011, the Veteran's claim for service connection for fibromyalgia was received.  In an April 2012 rating decision, the RO granted service connection for fibromyalgia on a presumptive basis pursuant to 38 C.F.R. § 3.317.  A 40 percent evaluation was assigned effective November 18, 2011, the date of receipt of the claim.    

After a review of the record, the Board finds that prior to November 18, 2011, there were no prior documents that might be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for fibromyalgia.  38 C.F.R. § 3.1(p).  Prior to November 18, 2011, the Veteran advanced contentions relating to claims for other specific disabilities, including left Achilles tendon tear, back, knee, and foot problems which the Veteran specifically alleged was secondary to his service-connected left Achilles tendon tear, and PTSD.  However, he did not assert entitlement to service connection for fibromyalgia.  

The Board is cognizant that 38 C.F.R. § 3.157(b) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  That is not the situation here, as there is no indication that the issue of service connection for fibromyalgia was addressed prior to November 18, 2011.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

Included in the record is a January 2012 letter from the Veteran's private chiropractor, which indicated that the Veteran was first seen in November 2010 for a tingling feeling and pain throughout his chest, shoulder, and upper back.  The Veteran had complained of twitching in his back, being tired from sleep deprivation, and upper body weakness.  Attached to the letter were treatment records from November 2010, which indicate the Veteran having symptoms of diarrhea, limb weakness, unsteadiness of gait, behavioral change, and memory loss.  He was assessed as having fibromyalgia.  This is the first indication of a diagnosis of fibromyalgia in the record.  As stated previously, although VA and private treatment records may, under limited circumstances, constitute informal claims for benefits, those circumstances are limited to situations in which service connection has already been granted.  38 C.F.R. § 3.157(b).  Here, service connection had not been granted at the time of the November 2010 private treatment.  In any event, in the case of private treatment records, it is the date they are received by VA that will be accepted as the date of receipt of an informal claim.  Here, these records were received by VA in January 2012.  Thus, an earlier effective date is not warranted on this basis.  

The Board has also considered whether the Veteran could receive retroactive payments based on a liberalizing law or liberalizing VA issue.  38 C.F.R. § 3.114.  However, as the November 2011 claim for service connection for fibromyalgia was an original claim for service connection, and not a request to review a claim, 38 C.F.R. § 3.114 is not applicable in this case.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions; however, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  Unfortunately, absent a claim, formal or informal, prior to November 18, 2011, there is no basis on which to grant an earlier effective date in this case.

The evidence indicates that entitlement to the benefit arose with the diagnosis of fibromyalgia in the November 2010 private treatment records; however, the claim for benefits was not filed until November 18, 2011.  As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, the effective date can be no earlier than the date of receipt of the claim, which was November 18, 2011.  


ORDER

An effective date earlier than November 18, 2011, for the grant of service connection for fibromyalgia is denied.
 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


